DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
In line 2, Applicants are suggested to amend “poly 3, 4-ethylene dioxythiophene” to -– poly 3,4-ethylene dioxythiophene --.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9,11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, it is unclear to the Examine what the object of the phrase “and that is aqueous solution” in lines 3-4 of claim 8 i.e. whether this is referencing the detection body or the semiconductor material. 
As to Claim 11, it is unclear as to what is being measured in regards to the aqueous solution.  The Examiner construes this claim to mean measurement of the measurement target gas as being conducted in aqueous solution. 
As to Claim 15, the phrase “inclination of time variation of a resistance variation rate” is unclear.  The Examiner construes the phrase as meaning monitoring resistance variation rate as a function of time after contact with measurement target gas. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1,2,12 and 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being  anticipated by US 5215820 (US ‘820).
As to Claim 1, US ‘820 discloses a dispersion of a forming conductive polymer (Col. 4, line 30), metal ions including copper 1+ and 2+ ions coming from copper bromide (Col. 4, lines 51-67) and a polymer electrolyte which corresponds to the sulfonic acid of the claim (polystyrene sulfonic acid, Col. 5, line 51) wherein the polymer electrolyte coordinates with the metal ion i.e. bonds with the metal ion (Col. 5, line 58).
As to Claim 2, US ‘820 discloses a monovalent copper ion and refer to claim 1 discussion for bonding with sulfonic acid (Col. 4, line 51). 
As to Claims 12 and 13, see discussion of Claim 1 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3—5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘820.
As to Claim 3, US ‘820 discloses the polymer electrolyte as being polystyrene sulfonic acid which is otherwise known as poly 4-styrene sulfonic acid, however, fails to disclose a conductive polymer that contains 3,4-ethylenedioxythiophene as the monomer as required by the claim. 
It would have been obvious to substitute the substituted thiophenes of US ‘820 with an 3,4-ethylenedioxythiophene containing polymer as the composite of 3,4-ethylenedioxythiophene polymers with polystyrene sulfonic acid is a well-known doped conductive polymer composite in the art that has advantageous film forming properties (see e.g. US 2008/0166549, para. 0016).
As to Claim 4, US ‘820 discloses the composite material as being in solution forms prior to deposition (e.g. Example 2, 
As to Claim 5, US ‘820 discloses the use of copper (I) bromide and further discloses the use of copper 2+ ions (Col. 4, lines 48-67), however, fails to disclose the use of copper (II) bromide. 
As to the difference, it would have been obvious to one of ordinary skill in the art to use copper (II) bromide as the use of bromides as copper ion sources in the prior art dispersion are generally disclosed. 
As to Claim 14, see discussion of Claim 1 in the 102 rejection above and Claim 5 in the 103 rejection above. 
Allowable Subject Matter
Claims 6,7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, all the prior art known to the Examiner is listed on the attached PTO 892 and 1449 forms.  While the prior art discloses a semiconductor material that contains metal ions bonded to sulfonic acids, none of the prior art discloses this type of material being used in a gas sensor which has the property of being able to detect and measure and the amount of a measurement target gas as required by the claims nor is there 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917.  The examiner can normally be reached on Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 




/J.P.T/Examiner, Art Unit 1761                                                                                                                                                                                                        

/jt/ 7/14/2021

/MARK KOPEC/     Primary Examiner, Art Unit 1761